DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 02/15/2021 has been entered.
Claims 1, 2 and 8-11 have been amended, claim 4 has been canceled and no new claims were added. Therefore, claims 1-3 and 5-11 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenich et al. (Kenichi; JP 2005/170073, machine translation is used) in view of Takahiro et al. (Takahiro; JPH07-57199, machine translation is used).
For claim 1, Kenich disclose an information processing device comprising:
a processor [0039] configured to:
E.g. 0039: The collision determination means includes a collision determination circuit 11 and a sensor 20. The collision determination circuit 11 receives data from the sensor 20 and compares this data with a predetermined value, so that the vehicle actually collides. The time point at which at least one of the present state or the inevitable state immediately before the collision is reached is determined as a collision time, and a signal indicating that is output, 0040: a radar sensor 25 that detects a relative distance to the obstacle]; 
predict contact between the vehicle and the obstacle based result of the detection of the obstacle [E.g. 0012: the collision determination unit includes a radar that detects an obstacle with a possibility of collision, and can measure a relative speed to the obstacle and a relative distance to the obstacle, and the obstacle detected by the radar. When the relative distance to the object and the relative speed to the obstacle satisfy the conditions set in advance, it is determined as the time of the collision, 0027: by measuring the relative distance to the obstacle with the radar, it is possible to appropriately detect the collision unavoidable time immediately before the collision, which is the state immediately before the vehicle collides, 0049]; 
detect an event which occurs due to contact between the vehicle and an object [E.g. 0027: at the time of a collision, it is determined as a collision when the relative distance to the obstacle detected by the radar and the relative speed to the obstacle satisfy the preset conditions. For this reason, by measuring the relative distance to the obstacle with the radar, it is possible to appropriately detect the collision unavoidable time immediately before the collision, which is the state immediately before the vehicle collides, 0009, 0049-0050], the event includes a contact sound between the vehicle and the object [E.g. 0013: the collision determination means includes a sound generation detection means for detecting a sound generated in at least one of the inside 
detect the event due to the contact between the vehicle and the object based on the contact sound [E.g. 0013: the collision determination means includes a sound generation detection means for detecting a sound generated in at least one of the inside of the vehicle and the exterior of the vehicle, and a condition in which the sound detected by the generation sound detection means is preset. When satisfying, it is judged as the time of the collision, 0028: since the sound detected by the generated sound detecting means is determined as a collision when the condition satisfies a preset condition, it is also possible to detect the collision sound generated at the time of the collision];
determine whether the event has occurred at a first period of time in which the contact between the vehicle and the obstacle is predicted [E.g. 0027: by measuring the relative distance to the obstacle with the radar, it is possible to appropriately detect the collision unavoidable time immediately before the collision, which is the state immediately before the vehicle collides, 0039: The collision determination means includes a collision determination circuit 11 and a sensor 20. The collision determination circuit 11 receives data from the sensor 20 and compares this data with a predetermined value, so that the vehicle actually collides. The time point at which at least one of the present state or the inevitable state immediately before the collision is reached is determined as a collision time, and a signal indicating that is output, 0042: When the collision determination unit that determines at least one of the state where the vehicle is actually 
detect contact between the vehicle and the obstacle based on the determination that the event has occurred at the first period of time in which the contact between the vehicle and the obstacle is predicted [E.g. 0027: at the time of a collision, it is determined as a collision when the relative distance to the obstacle detected by the radar and the relative speed to the obstacle satisfy the preset conditions. For this reason, by measuring the relative distance to the obstacle with the radar, it is possible to appropriately detect the collision unavoidable time immediately before the collision, which is the state immediately before the vehicle collides, 0039: The collision determination means includes a collision determination circuit 11 and a sensor 20. The collision determination circuit 11 receives data from the sensor 20 and compares this data with a predetermined value, so that the vehicle actually collides. The time point at which at least one of the present state or the inevitable state immediately before the collision is reached is determined as a collision time, and a signal indicating that is output, 0042: When the collision determination unit that determines at least one of the state where the vehicle is actually colliding or the 
Kenich fails to expressly disclose control a detection direction for the detection of the contact sound, wherein the control of the detection direction is based on a position of the obstacle at a specific period of time; and detect an event due to the contact between the vehicle and the object based on the detection direction.
However, as shown by Takahiro, it was well known in the art of sound detection to control a detection direction of a microphone for enabling detection of a sound of an object that can collide with the vehicle, the control of the detection direction is based on a position of the obstacle at a specific period of time; and detect an event due to an object that the vehicle can collide with based on the detection direction [E.g. 0008, 0004-0007, 0010-0023, Figs. 1-4].
It would have been obvious to one of ordinary skill in the art of inventory systems before the effective filling date of the claimed invention to modify Kenich with the teaching of Takahiro in order to improve the quality and accuracy of the sensed data by enabling pointing the microphone in the direction the obstacle and thereby improve the overall detection system.
E.g. 0013: the collision determination means includes a sound generation detection means for detecting a sound generated in at least one of the inside of the vehicle and the exterior of the vehicle, and a condition in which the sound detected by the generation sound detection means is preset. When satisfying, it is judged as the time of the collision, 0028: since the sound detected by the generated sound detecting means is determined as a collision when the condition satisfies a preset condition, it is also possible to detect the collision sound generated at the time of the collision], vibration of a body of the vehicle, or contact of the object with the body.
For claim 5, Kenich discloses wherein in a case where the event is detected at the first period of time, the processor is further configured to determine that the vehicle has come into contact with the obstacle [E.g. 0009: the collision determination means includes an acceleration sensor that detects an acceleration of an impact, and determines that the collision occurs when the acceleration of the impact detected by the acceleration sensor satisfies a preset condition, 0027: by measuring the relative distance to the obstacle with the radar, it is possible to appropriately detect the collision unavoidable time immediately before the collision, which is the state immediately before the vehicle collides, 0049: the radar sensor 25 can detect the inter-vehicle distance and the relative speed with other vehicles as described above, when these values exceed predetermined values, it can be determined that the collision is inevitable immediately before the collision. In the case of a radar sensor, unlike an acceleration sensor or the like, the radar sensor has a feature that can appropriately detect a collision unavoidable time immediately before a collision, which is a time immediately before a vehicle collides. The collision determination means can increase the inter-vehicle distance when the collision is unavoidable 
For claim 9, is interpreted and rejected as discussed with respect to claim 1.
For claim 10, is interpreted and rejected as discussed with respect to claim 1.
For claim 11, is interpreted and rejected as discussed with respect to claim 1.

4.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kenich in view of Takahiro and further in view of Hideyuki et al. (Hideyuki; JP 2015/143068, machine translation is used).
For claim 3, Kenich in view of Takahiro fails to expressly disclose wherein the processor is further configured to: determine a type of the object based on the contact sound; compare the determined type of the object and a type of the detected obstacle; and determine the contact of the vehicle with the obstacle, based on the comparison of the a type of the detected obstacle and the determined type of the object. 
However, as shown by Hideyuki, it was well known in the art of vehicle obstacle detections to include a processor that determine a type of an object based on the contact sound; compare the determined type of the object and a type of the detected obstacle; and determine the contact of the vehicle with the obstacle, based on the comparison of the a type of the detected obstacle and the determined type of the object [E.g. 0016-0021, Figs. 1-4] 
It would have been obvious to one of ordinary skill in the art of inventory systems before the effective filling date of the claimed invention to modify Kenich in view of Takahiro with the teaching of Hideyuki in order to enable determining the type of obstacle the vehicle collided with .

5.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kenich in view of Takahiro and further in view of Shigetoshi et al. (Shigetoshi; JPH09136673, machine translation is used).
For claim 6, Kenich in view of Takahiro fails to expressly disclose wherein in a case where the event is detected at a second period of time, the processor is further configured to determine that no contact has occurred between the vehicle and the obstacle, and the second period of time is different from the first period of time.
However, as shown by Shigetoshi, it was well known in the art of vehicle obstacle detection that in a case where an event is detected at a second period of time, a processor is configured to determine that no contact has occurred between the vehicle and the obstacle, and the second period of time is different from a first period of time [E.g. 0016-0021; if an event is detected such as “sound” during a period of time other than a period of time during which a possibility of contact between the vehicle and the obstacle is generated by an acceleration sensor, then the contact determination unit determine that no contact between the vehicle and the obstacle has happened and it is implied that two time period are different; Figs. 1-3].
It would have been obvious to one of ordinary skill in the art of inventory systems before the effective filling date of the claimed invention to modify Kenich in view of Takahiro with the teaching of Shigetoshi in order to enable reducing false output by the contact detection unit by requiring data more plurality of sensors simultaneously, also it is merely combining prior art elements according to known methods to yield predictable results.

However, as shown by Shigetoshi, it was well known in the art of vehicle obstacle detection to record at least a part of data for use in detection of the obstacle and an event, at first period of time [E.g. 0016-0021; Figs. 1-3].
It would have been obvious to one of ordinary skill in the art of inventory systems before the effective filling date of the claimed invention to modify Kenich in view of Takahiro with the teaching of Shigetoshi in order to enable recording all data to enable retrieving when needed and thereby improve the overall system, also it is merely combining prior art elements according to known methods to yield predictable results.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kenich in view of Takahiro and further in view of Fukushima (US 2016/0210735).
For claim 8, Kenichi discloses detect movement of the vehicle; detect movement of the obstacle; and predict the contact between the vehicle and the obstacle based on the detected movement of the vehicle and the detected movement of the obstacle [E.g. 0049, 0070, 0012, 0014, 0027, 0029, 0034-0043].
Kenich in view of Takahiro fails to expressly disclose predict the movement of the obstacle based on the detected movement of the obstacle and predict the contact between the vehicle and the obstacle based on the detected movement of the vehicle and the predicted movement of the obstacle.
E.g. 0114-0115, 0041, 0032-0033, Fig. 25].
It would have been obvious to one of ordinary skill in the art of inventory systems before the effective filling date of the claimed invention to modify Kenich in view of Takahiro with the teaching of Fukushima in order to increase the accuracy of the contact prediction between the vehicle and the obstacle by including the prediction of the movement of the obstacle in the contact prediction calculation and thereby improve the overall detection precision.

Response to Remarks
7.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection.

Examiner Note
8.	The Applicant pointed out that the cited reference number JPH07057199 does not exist and that it is a typographical error. The applicant also point out to an appropriate patent number (JP2014122873). However, the correct patent number should be JPH07-57199 instead of JPH07057199 (the correct patent number was mailed on 7/23/2020 in the non-final office action and was correctly cited in the notice of reference cited). For the purpose of applicant convenience, the examiner is mailing the document again with this office action.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689